DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Below is the Final Action on the Merits for claims 12 – 22. Claims 1 – 11 have been cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “locking device and a portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “wherein the actuating mechanism has a portion that passes outwardly through the outer tube”, in lines 10 and 11. This limitation fails to find support in the specification.  Applicant is advised to provide the location of said limitation in the specification or to cancel the limitation as it constitutes new matter.
Claim 22 recites the limitation “a portion mounting at least one locking device and guiding the portion of the actuating mechanism outwardly”, in lines 5 and 8 – 9. These limitation fails to find support in the specification.  Applicant is advised to provide the location of said limitation in the specification or to cancel the limitation as it constitutes new matter.
Claims 13 – 21 are rejected as being dependents of rejected claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 – 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U. S. Patent No. 5,692,782) in view of Roehrenwerk (DE 8707887 U1) as cited by Applicant.
Regarding independent claim 12, Fischer teaches a vacuum cleaner suction tube (suction pipe, 1; Fig. 1), comprising: at least one inner tube (inner pipe, 3), at least one outer tube (outer pipe, 2), at least one actuating mechanism (slider, 6 with guiding body, 5) and at least one end sleeve (circular cylinder, 8) inserted into the outer tube (2; Fig. 1), wherein the end sleeve (8) is arranged between the inner tube (3) and the outer tube (2; Fig. 1), wherein the end sleeve (8) has at least one end sleeve recess (recess where 4a protrudes into; Fig. 1), wherein the outer tube (2) has at least one outer tube recess (2a), wherein the inner tube (3) has a plurality of snap-in depressions (4; Fig. 1), wherein the actuating mechanism (6/5) passes through the outer tube recess (2a; Fig. 1) and comprises a base plate (5a and 5b) having at least one snap-in recess (arresting groves, Col. 6, lines 32 – 34) and at least one locking device (blocking clamping bodies, 14 and 15), wherein the locking device (14, 15) is movable from a locking position into at least one unlocking position (Col. 7, lines 23 – 48), wherein the locking device 

    PNG
    media_image1.png
    514
    682
    media_image1.png
    Greyscale

	Fischer does not teach wherein the actuating mechanism has a portion that passes outwardly through the outer tube recess and a base plate being larger than the outer tube recess and located between the outer tube and the inner tube.
Roehrenwerk, however, teaches the actuating mechanism (slider, 16) has a portion (actuating projection, 17) that passes outwardly through the outer tube (tube wall, 13) recess (recess, 18) and a base plate (locking lug, 27) being larger than the outer tube recess (18) and located between the outer tube (13) and the inner tube (11; Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction tube of Fischer to further include the actuating mechanism has a portion that passes outwardly through the outer tube recess and a base plate being larger than the 
Regarding claim 13, Fischer, as modified, teaches the vacuum cleaner suction tube (Fig. 1) wherein an outwardly directed radial movement of the actuating mechanism (5) relative to the outer tube (2) is blocked by the outer tube (2; Col. 6, lines 58 – 65).  
Regarding claim 14, Fischer, as modified, teaches the vacuum cleaner suction tube (Fig. 1) wherein the end sleeve recess (8) is approximately the same size as the base plate (5a and 5b), so that the base plate (5a and 5b) engages positively in the end sleeve recess (Col. 6, lines 32 – 35).
Regarding claim 15, Fischer, as modified, teaches the vacuum cleaner suction tube (Fig. 1) wherein the actuating mechanism (5) has a friction connection to the end sleeve (8) so that axial movement of the end sleeve (8) relative to the outer tube (2) is blocked (Col. 5, lines 41 – 47).  
Regarding claim 16, Fischer, as modified, teaches the vacuum cleaner suction tube (Fig. 1) wherein the end sleeve (8) has an insertion end (Fig. 1) and an outer end (Fig. 1) and that the insertion end is conical in at least one region (Fig. 1 and same as Fig. 3 of instant application).  
Regarding claim 17, Fischer, as modified, teaches the vacuum cleaner suction tube (Fig. 1) wherein at least one stop is provided at the outer end (a stop is formed on the end of 8 that engages end of outer pipe, 2 having the same diameter; Fig. 3).  
Regarding claim 18, Fischer, as modified, teaches the vacuum cleaner suction tube (Fig. 1) wherein the stop (a stop is formed on the end of 8 that engages end of outer pipe, 2 having the same diameter; Fig. 3) is formed by an enlargement of the outer diameter (D) of the end sleeve (8; Fig. 3).  
Regarding claim 19, Fischer, as modified, teaches the vacuum cleaner suction tube (Fig. 1) wherein the outer tube (2) has exactly one outer tube recess (2a; Fig.1).  
Regarding independent claim 22, Fischer teaches a method for manufacturing a vacuum cleaner suction tube having at least one inner tube (3), at least one outer tube (2), at least one actuating mechanism (6/5) and at least one end sleeve (8), wherein the end sleeve (8) has at least one end sleeve recess (recess where 4a protrudes into; Fig. 1), wherein the outer tube (2) has at least one outer tube recess (2a; Fig. 1), wherein the inner tube (3) has a plurality of snap-in depressions (4; Fig. 1), and wherein the actuating mechanism (6/5) has a portion mounting at least one locking device (14/15) and a 
Fischer does not teach a base plate being larger than the outer tube recess, guiding the portion of the actuating mechanism outwardly; the base plate being located between the outer tube and the inner tube.
Roehrenwerk, however, teaches the actuating mechanism (slider, 16) has a portion (actuating projection, 17) that passes outwardly through the outer tube (tube wall, 13) recess (recess, 18) and guiding the portion (17) of the actuating mechanism outwardly (Fig. 1); a base plate (locking lug, 27) being larger than the outer tube recess (18) and located between the outer tube (13) and the inner tube (11; Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction tube of Fischer to further include the actuating mechanism has a portion that passes outwardly through the outer tube recess and a base plate being larger than the outer tube recess and located between the outer tube and the inner tube, as taught by Roehrenwerk, to prevent the dislodging of the inner tube from the outer tube during use.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U. S. Patent No. 5,692,782) in view of Canale (U. S. Patent No. 8,038,173 B2).
Regarding claim 21, Fischer, as modified, teaches all of the elements of claim 12 as discussed above. 
Fischer does not explicitly teach the vacuum cleaner suction tube wherein the inner tube comprises at least one longitudinal groove and that at least one tongue corresponding to the longitudinal groove is formed on the end sleeve so that the inner tube is guided by the end sleeve in the outer tube.  
Canale, however, teaches the vacuum cleaner suction tube wherein the inner tube (2) comprises at least one longitudinal groove (channel, 22) and that at least one tongue (42’) corresponding to the 

    PNG
    media_image2.png
    574
    794
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction tube of Fischer to further include the inner tube comprises at least one longitudinal groove and that at least one tongue corresponding to the longitudinal groove is formed on the end sleeve so that the inner tube is guided by the end sleeve in the outer tube, as taught by Canale, to prevent the dislodging of the inner tube from the outer tube during use.
Regarding claim 21, Fischer, as modified, teaches all of the elements of claim 12 as discussed above. 
Fischer does not explicitly teach the vacuum cleaner suction tube wherein the inner tube comprises at least one longitudinal groove and wherein at least one tongue corresponding to the longitudinal groove is formed on the outer tube so that the inner tube is guided in the outer tube.  
Canale, however, teaches the vacuum cleaner suction tube the  vacuum cleaner suction tube wherein the inner tube (2) comprises at least one longitudinal groove (21) and wherein at least one tongue  (34) corresponding to the longitudinal groove (21) is formed on the outer tube (3) so that the inner tube (2) is guided in the outer tube (3; Fig. 1).  
.
Response to Arguments
Applicant's arguments filed December 22, 2020 with respects to drawing objections have been fully considered and they are persuasive; therefore the objection has been withdrawn.
Applicant's arguments filed December 22, 2020 with respects to rejected claims 12 – 22 under 35 USC 102 and 103 have been fully considered and they are persuasive; therefore the rejection has been withdrawn.
Applicant's arguments filed December 22, 2020 with respects to amended claims 12 – 22 have been fully considered, however, after further consideration and in view of the amendment presented, a new grounds of rejection has been made.  Fischer remains applicable to teaching the structural limitations of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723